Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-28 were previously pending and were rejected in the previous office action. Claim(s) 1 and 27-28 have been amended. Claim(s) 2-26 have been left as originally/previously presented. Claim(s) 1-28 are currently pending and have been examined. 

Response to Arguments
Claim Interpretation
	Applicant’s arguments, see page 9 of Applicant’s Response, filed August 23, 2022, with respect to the Claim Interpretation have been fully considered and are persuasive. The claim interpretation has been withdrawn.

Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 9-11 of Applicant’s Response, filed August 23, 2022, with respect to ‘Alice,’ 35 USC § 101 rejection of Claim(s) 1-28 have been fully considered but they are not persuasive.
	First, Applicant first argues, on page(s) 9-10, that the amended Independent Claim(s) 1 and 27-28 do not fall within the revised Step 2A prong one framework since the limitations do not fall within the grouping of “Certain Methods of Organizing Human
Activity,” since the claims involve the use of a mobile terminal/servers for collecting transportation fares. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, the above grouping along with its sub-groupings can encompass both
activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub- grouping(s).  In this case, Independent claim(s) 1 and 27-28 are directed to an abstract idea without significantly more. The claim as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic principles or practices, commercial interactions (e.g., agreements in the form of contracts, sales activities and/or business relations) and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). In particular Independent Claim 1, recite(s) “checking, located adjacent to the transportation means within a predetermined distance,” “issuing, a onetime boarding ticket, which, grants an authority to get on the transportation means at a current location,” “transmitting a result of validating, the onetime boarding ticket through short-range communication,” “receiving the validated result,” and “settling a transportation fare,” step(s) are merely certain methods of organizing human activity: fundamental economic principles or practices, commercial interactions (e.g., agreements in the form of contracts, sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). Independent Claim 27 recites “checking, whether located adjacent to the transportation means within a predetermined distance,” “the step a) including a-1) receiving a signal from a signal generator fixed at a location adjacent to the transportation means,” “a-2 transmitting, a signal generator ID, which, is identification information of the signal generator received form the signal generator,” “transmitting location information of the transportation means,” “issuing, a onetime boarding ticket, which, grants an authority to get on the transportation means at a current location,” “transmitting a result of validating, the onetime boarding ticket through short-range communication,” “receiving, the validated result,” “checking, the location of the transportation means during movement of the transportation means,” “the step d) including d-1) receiving, a signal from another signal generator fixed at a location adjacent of the transportation means during the movement of the transportation means,” “d-2) transmitting, another signal generator ID, which, is identification information of the another signal generator received from the another signal generator,” “transmitting location information of the transportation means together,” “issuing, a onetime get-off ticket configured to grant an authority to get off the transportation means at the current location of the transportation means and to correspond to the onetime boarding ticket,” “transmitting a result of validating, the onetime get-off ticket through the short-range communication,” “receiving, the validated result,” and “settling, a transportation fare according to the validated result in the step f),” step(s) are merely certain methods of organizing human activity: fundamental economic principles or practices, commercial interactions (e.g., agreements in the form of contracts, sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). And Independent Claim 28 recites “checking, whether is located adjacent to the transportation means within a predetermined distance,” “the step a) including a-1) receiving a signal from a signal generator provided in the transportation means,” “a-2) transmitting, a signal generator ID, which is identification information of the signal generator received from the signal generator together with the location information of the transportation means, and the location information including at least one of a stop ID adjacent to the transportation means, a location of the mobile terminal, and a location of the transportation means,” “issuing, a onetime boarding ticket, which grants an authority to get on the transportation means at a current location by checking is located adjacent to the transportation means in step a),” “transmitting a result of validating, the onetime boarding ticket through short-range communication,” “receiving, the validated result,” “checking, the location of the transportation means during movement of the transportation means,” “the step d) including d-1) receiving, a signal from the signal generator provided in the transportation means during the movement of the transportation means,” “d-2 transmitting, the signal generator ID received from the signal generator, together with the location information of the transportation means, and the location information including at least one of the location, a stop ID adjacent to the transportation means, and a location of the transportation means,” “issuing, a onetime get-off ticket configured to grant an authority to get off the transportation means at the current location of the transportation means to the mobile terminal and to correspond to the onetime boarding ticket,” “transmitting a result of validating, the onetime get-off ticket through the short-range communication,” “receiving, the validated result,” and “settling, a transportation fare according to the validated result in the step f),” step(s) are merely certain methods of organizing human activity: fundamental economic principles or practices, commercial interactions (e.g., agreements in the form of contracts, sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). Similar, to Credit Acceptance Corp. v. Westlake Services, the court found that the relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. Here, in this case
applicant has provided issuing a one-time boarding ticket and a on-time get-off ticket, which, the system will then settle a transportation fare after receiving validated results of the boarding tickets, which, at best is directed to an abstract idea that includes a business relations concept issuing transportation tickets and settling the transportation fare via an intermediated settlement. Also, see mitigating settlement risk, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1979 (2014). Therefore, the claim(s) recite at least an abstract idea of certain methods of organizing human activity.

	Second, Applicant first argues, on page(s) 10-11, that the amended Independent Claim(s) 1 and 27-28 do not fall within the revised Step 2A prong two framework since the preamble provides limiting language that provides meaning to the claim when the phrase “collecting a transportation fare, provides a sufficient practical application. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). In this case, the preamble of the claim provides the additional elements of “a collection server,” “a user mobile terminal,” and “a validator.” While the preamble of the claim does provide additional limitations that the process is computer-implemented and used for collecting a transportation fare, however, where the preamble only states the purpose or the field of use of an invention (e.g., collecting transportation fare(s)) does not limit the scope of the claim. Therefore, the limitations in the preamble do not limit the claim. Even assuming arguendo, that applicant has some merit that the preamble limits the claim. It should be noted that the additional elements were found to be merely applying the judicial expectation and extra-solution activity  (e.g., see Non-Final office action mailed on 04/26/2022, page(s) 7-9), which are not enough to qualify as significantly more. Therefore, applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 1-28 have been considered but are moot because the arguments do not apply to any of the references being used in the current







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claim(s) 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s)  1 and 27-28, recites checking the location of the user, which, a boarding pass/ticket will be issued to the user based on the users’ location information. The boarding pass/ticket will be validated and providing validation results. The user can also be issued a boarding off ticket, which, can be validated and a fare for the users transit ride will be settled. Independent Claim(s)
1 and 27-28, as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic principles or practices, commercial interactions (e.g., agreements in the form of contracts, sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). Independent Claim 1, recite(s) “checking, located adjacent to the transportation means within a predetermined distance,” “issuing, a onetime boarding ticket, which, grants an authority to get on the transportation means at a current location,” “transmitting a result of validating, the onetime boarding ticket through short-range communication,” “receiving the validated result,” and “settling a transportation fare,” step(s) are merely certain methods of organizing human activity: fundamental economic principles or practices, commercial interactions (e.g., agreements in the form of contracts, sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). Independent Claim 27 recites “checking, whether located adjacent to the transportation means within a predetermined distance,” “the step a) including a-1) receiving a signal from a signal generator fixed at a location adjacent to the transportation means,” “a-2 transmitting, a signal generator ID, which, is identification information of the signal generator received form the signal generator,” “transmitting location information of the transportation means,” “issuing, a onetime boarding ticket, which, grants an authority to get on the transportation means at a current location,” “transmitting a result of validating, the onetime boarding ticket through short-range communication,” “receiving, the validated result,” “checking, the location of the transportation means during movement of the transportation means,” “the step d) including d-1) receiving, a signal from another signal generator fixed at a location adjacent of the transportation means during the movement of the transportation means,” “d-2) transmitting, another signal generator ID, which, is identification information of the another signal generator received from the another signal generator,” “transmitting location information of the transportation means together,” “issuing, a onetime get-off ticket configured to grant an authority to get off the transportation means at the current location of the transportation means and to correspond to the onetime boarding ticket,” “transmitting a result of validating, the onetime get-off ticket through the short-range communication,” “receiving, the validated result,” and “settling, a transportation fare according to the validated result in the step f),” step(s) are merely certain methods of organizing human activity: fundamental economic principles or practices, commercial interactions (e.g., agreements in the form of contracts, sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions).  And Independent Claim 28 recites ““checking, whether is located adjacent to the transportation means within a predetermined distance,” “the step a) including a-1) receiving a signal from a signal generator provided in the transportation means,” “a-2) transmitting, a signal generator ID, which is identification information of the signal generator received from the signal generator together with the location information of the transportation means, and the location information including at least one of a stop ID adjacent to the transportation means, a location of the mobile terminal, and a location of the transportation means,” “issuing, a onetime boarding ticket, which grants an authority to get on the transportation means at a current location by checking is located adjacent to the transportation means in step a),” “transmitting a result of validating, the onetime boarding ticket through short-range communication,” “receiving, the validated result,” “checking, the location of the transportation means during movement of the transportation means,” “the step d) including d-1) receiving, a signal from the signal generator provided in the transportation means during the movement of the transportation means,” “d-2 transmitting, the signal generator ID received from the signal generator, together with the location information of the transportation means, and the location information including at least one of the location, a stop ID adjacent to the transportation means, and a location of the transportation means,” “issuing, a onetime get-off ticket configured to grant an authority to get off the transportation means at the current location of the transportation means to the mobile terminal and to correspond to the onetime boarding ticket,” “transmitting a result of validating, the onetime get-off ticket through the short-range communication,” “receiving, the validated result,” and “settling, a transportation fare according to the validated result in the step f),” step(s) are merely certain methods of organizing human activity: fundamental economic principles or practices, commercial interactions (e.g., agreements in the form of contracts, sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). For instance Independent Claim(s) 1 and 27-28, are similar to an entity checking the location of a passenger and issuing a boarding and get-off ticket. The entity can then check the boarding and getting off ticket for a passenger and after validating the tickets providing a fare for the transit ride to the passenger. The mere recitation of generic computer components (Claim 1: a user mobile terminal, a collection server, a validator, and a fare payment as a service (FPaaS) system; Claim 27: a user mobile terminal, a collection server, a validator, and a fare payment as a service (FPaaS) system; and Claim 28: a mobile terminal, a collection server, a validator, a GPS device, and a fare payment as a service (FPaaS) system) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 27-28 recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical
application because Independent Claim(s) 1 and 27-28 as a whole describes how to generally “apply,” the concept(s) of “checking,” “issuing,” “transmitting,” settling, respectively, information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a user mobile terminal, a collection server, a validator, and a fare payment as a service (FPaaS) system; Claim 27: a user mobile terminal, a collection server, a validator, and a fare payment as a service (FPaaS) system; and Claim 28: a mobile terminal, a collection server, a validator, a GPS device, and a fare payment as a service (FPaaS) system). Examiner, notes that the user mobile terminal, collection server, validator, GPS device, and fare payment as a service (FPaaS) system, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely checking, issuing, transmitting, and settling, transportation information, which, is no more than “applying,” the judicial exception. Also, in this case, applicants limitations recite that the additional elements are able to receive location information, which, will be used to determine a location of the user to a transportation means and based on the location information a ticket will be issued and displayed to the passenger thus at best is merely collecting order information, displaying the order packaging information after manipulating the packing information, which, is the equivalent to the words of apply it, see Intellectual Ventures I v. Capital One Fin. Corp., MPEP 2106.05(f)(1).  Also, similar to, Electric Power Group, LLC v. Alstom S.A., where the court found that selecting information, based on types of information and availability of information in a power-gird environment, for collection, analysis, and display was considered to be selecting a particular data source or type of data to be manipulated, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that of a passengers location information can be determined, which ,the system will then check the location information for the user and then based on the proximity of the user display a boarding and/or exit ticket thus receiving location information for determining the location of the user to the transit system then displaying the ticket information based on the location information at best amounts to selecting a particular data source or type of data to be manipulated, which, is a form of insignificant extra- solution activity. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, which, are not practical application(s) of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s). 

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner further, notes that the additional element(s) (i.e., collection server) is considered insignificant extra-solution activity, see above analysis. Similar to, Symantec,  the court found that receiving or transmitting data over a network is well-understood, routine, and conventional computer function(s). Here, applicant has provided that the collection server is well-understood, routine, and conventional when the collection server can receive validation information via a network, as taught in applicant’s specification Paragraph 0049. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 2-10, 13-14, 15-20, and 23-26: The various metrics of Dependent Claim(s) 2-10, 13-14, 15-20, and 23-26 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 11-12 and 22: The additional limitation(s) of describing “settling,” is further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “settling, a transportation fare according to the validated result in the step c),” and “settling, a transportation fare according to the validated result in the step f),” respectively, falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” is the collection server. Examiner, notes that the collection server is generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely settling payment information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim(s) 11-12 and 22 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	
	Claim 21: The additional limitation(s) of describing “calculating,” is further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “wherein the location information of the transportation means includes at least one of a stop ID adjacent to the transportation means,” and “a location calculated of the transportation means,” respectively, falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” is the GPS device. Examiner, notes that the GPS device is generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional element merely calculating a location is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 21 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-26 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), extra-solution activity, and well-understood, routine, and conventional computer functions, which, do not provide an inventive concept. Therefore, Claim(s) 1-28 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 13-14, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (US 10,009,868) in view of Sharpe et al. (US 2019/0058591) and further in view of “eFare Expansion in Oregon,” by Oregon Public Transportation Plan, April 24, 2020, (hereinafter eFare).
	Regarding Claim 1, Reyes et al., teaches a method for collecting a transportation fare performed by a collection server that communicates with a user mobile terminal and a validator provided for transportation means used by a user, the method for collecting a transportation fare comprising: 
checking, by the collection server, whether the mobile terminal is located adjacent to the transportation means within a predetermined distance. (Column 2, Lines 36-55); (Column 9, Lines 1-6); and (Column 25, Lines 55-64)(Reyes et al. teaches a location engine (i.e., collection server) can determine (i.e., checking) that a client device  associated with the client device identifier is within the threshold proximity (i.e., adjacent) of the identified wireless sensor beacon. The location engine will then determine an action for the client device to perform, see Column 25, Lines 55-64. Reyes et al., further, teaches that a proximity detection system includes one or more sensor beacons, which, the beacons can be included in any event setting such as an airport or train station, see Column 2, Lines 36-55. Examiner, respectfully, notes that the location engine includes one or more servers, see Column 9, Lines 1-6)
issuing, by the collection server, a onetime boarding ticket, which, grants an authority to get on the transportation means at a current location of the mobile terminal, to the mobile terminal by checking that the mobile terminal is located adjacent to the transportation means in step a) (Column 2, Lines 36-55); (Column 25, Lines 55-64); (Column 26, Lines 11-16 and 18-24); and (Column 37, Lines 43-51 and 62-67)(Reyes et al. teaches a location engine (i.e., collection server) can determine (i.e., checking) that a client device  associated with the client device identifier is within the threshold proximity (i.e., adjacent) of the identified wireless sensor beacon. The location engine will then determine an action for the client device to perform, see Column 25, Lines 55-64. The location engine will then transmit the information to the mobile device based on the device proximity. Reyes et al., also, teaches that the proximity detection system can provide location based services relating to the travelers’ travel plans such that when the system detects the user is near a security checkpoint or flight gate a boarding pass will be provided to the users’ mobile device in a the format of a scannable barcode or quick read code, see Column 37, Lines 43-67)



	With respect to the above limitations: while Reyes et al. teaches a location engine server that is able to determine if a client mobile device proximately located near a beacon and/or transit station and then issuing a boarding pass in the form of a scannable code to the client mobile device. However, Reyes et al., doesn’t explicitly teach transmitting a result of validating by the validator a onetime boarding ticket through short range communication with the mobile terminal to the collection server, which, the server will receive the validated results. Reyes et al., also, doesn’t explicitly teach settling a transportation fare by using a fare payment as a service system.
	But, Sharpe et al. in the analogous art of determining the proximity of a client mobile device to a transportation hub, teaches 
transmitting a result of validating, by the validator, the onetime boarding ticket through short-range communication with the mobile terminal to the collection server. (Paragraph(s) 0029 and  0104-0105)(Sharpe et al. teaches that the ticket holder’s device may provide the digital ticket to a validator, which, the validator will validate the digital ticket to determine whether the digital ticket is valid or not valid. Sharpe et al., further, teaches that the ticket holder’s device may transmit data to a validator. Sharpe et al., also, teaches that the transmitter of the ticket holder’s device and the receiver of the validator may be based on Bluetooth and/or near-filed communication (NFC) communication (i.e., short-range communication). Sharpe et al., also, teaches that the validator may provide the server with a validation indicator that the digital ticket has been validated. Examiner, respectfully, notes that after the server has generated a digital ticket the ticket server will provide the digital ticket and the ticket server signature to the ticket holder’s device (i.e., issuing, by the collection server a onetime boarding ticket, which, grants an authority to get on the transportation means), paragraph 0079) 
receiving, by the collection server the validated result.  (Paragraph 0105)(Sharpe et al. teaches that the validator can provide the ticket server (i.e., collection server) an indicator that the digital ticket has been validated (i.e., validated result) at the validator)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., by incorporating the teachings of providing a ticket to a mobile device of a user, which, a validator will validate the mobile ticket and send those results to a server of Sharpe et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent fraudulent or improper use of a transit system by validating a physical token. (Sharpe et al.: Paragraph 0002)
	With respect to the above limitations: while Sharpe et al. teaches validating a ticket and a server that can receive the validated results. However, Reyes et al. and Sharpe et al., do not explicitly teach settling a transportation fare by using a fare payment as a service system.
	But, eFare in the analogous art of transportation, teaches wherein the collection server settles a transportation fare through a fare payment as a service (FPaaS) system. (Page 4, “Types of eFare Systems in Oregon); and (Page 11, “…Cloud servers process fare purchases and payments…,)(eFare teaches a touch pass fare payment system that offers fare-payment-as-a-service (i.e., FPaaS). eFare, further, teaches that the system includes a cloud (i.e., server) that is able to process a transportation transaction. eFare, also, teaches that the cloud includes servers that process fare purchases and payments in real-time)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al. and providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., by incorporating the teachings of using a fare-payment-as-a-service system that is able to process transactions via a cloud of eFare, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve rider and provider convenience by providing a more convenient, secure, and cost effective way to pay for a fare. (eFare: Page 4, “eFare systems and Features…,”)

	Regarding Claim 2, Reyes et al./Sharpe et al./eFare, teaches all the limitations as applied to Claim 1 and wherein the step a) includes:
receiving, by the mobile terminal, a signal from a signal generator fixed at a location adjacent to the transportation means. (Column 6, Lines 12); and (Column 10, Lines 26-46)(Reyes et al. teaches that a client device (i.e., mobile terminal) can detect the presence of one or more wireless sensor beacons by detecting a ping (i.e., signal) broadcast by the wireless sensor beacons. Examiner, respectfully, notes that the location can be for an airport or train station, see Column 2, Lines 38-44)
transmitting, by the mobile terminal, signal generator ID, which is identification information of the signal generator received form the signal generator, to the collection server.  (Column 25, Lines 10-32)(Reyes et al. teaches the location engine (i.e., collection server) can receive information from a client device that includes the identifier of the client device and the identifier that identifies a wireless sensor beacon (i.e., signal generator ID). The location engine is able to compute the proximity location information) 

	Regarding Claim 3, Reyes et al./Sharpe et al./eFare, teaches all the limitations as applied to Claim 2 and wherein in the step a-2), the mobile terminal transmits location information of the transportation means to the collection server. (Column 9, Lines 1-14)(Reyes et al. teaches that the location engine (i.e., collection server) is able to store and access information received from the client devices (i.e., mobile terminal), which, includes the location of the client devices and identifier information for the sensor beacons. The sensor beacons identifier information can consist of a physical location coordinates, see Column 4, Lines 9-13. Examiner, respectfully, notes that the location can be for an airport or train station, see Column 2, Lines 38-44)

	Regarding Claim 4, Reyes et al./Sharpe et al./eFare, teaches all the limitations as applied to Claim 3 and wherein the location information is the signal generator ID. (Column 25, Lines 13-32)(Reyes et al. teaches the location engine can receive information from a client device that includes an identifier that uniquely identifies a client device and an identifier that uniquely identifies a wireless sensor beacon (i.e., signal generator ID), which, this information will be used to compute the proximity of the client device to the wireless sensor beacon)

	Regarding Claim 13, Reyes et al./Sharpe et al./eFare, teaches all the limitations as applied to Claim 1 and 

transmitting, by the mobile terminal, a signal generator ID, which is identification information of the signal generator received from the signal generator, to the collection server together with the location information of the transportation means. (Column 25, Lines 10-32)(Reyes et al. teaches the location engine (i.e., collection server) can receive information from a client device that includes the identifier of the client device and the identifier of the beacon, which, the identifier identifies a wireless sensor beacon (i.e., signal generator ID). The location engine is able to compute the proximity location information)
	With respect to the above limitations: while Reyes et al. teaches a location engine that can receive information from the client device that includes the identifier of beacon that includes the location information of the beacon. However, Reyes et al., doesn’t explicitly teach receiving a signal from a signal generator provided in the transportation means.
	But, Sharpe et al. in the analogous art of , teaches receiving, by the mobile terminal, a signal from a signal generator provided in the transportation means. (Paragraph 0207)(Sharpe et al. teaches a beacon can be located inside of a train, which, will detect when a user mobile device is entering or leaving and send an alert (i.e., signal) to the rider if a ticket needs to be purchased)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., by incorporating the teachings of a beacon being located within a train and sending an alert to a mobile device of Sharpe et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent fraudulent or improper use of a transit system by validating a physical token. (Sharpe et al.: Paragraph 0002)

	Regarding Claim 14, Reyes et al./Sharpe et al./eFare, teaches all the limitations as applied to Claim 13 and wherein the location information includes at least one of a stop ID adjacent to the transportation means, a location of the mobile terminal, and a location calculated by a GPS device of the transportation means. (Column 9, Lines 1-14)(Reyes et al. teaches that a server is able to track the location of the client device and other client devices’ over time (i.e., location of the mobile terminal))
	
	Regarding Claim 23, Reyes et al./Sharpe et al./eFare, teaches all the limitations as applied to Claim 1.
	However, Reyes et al., doesn’t explicitly teach wherein in the step c), the validator transmits the validated result to the collection server when it is checked whether the onetime boarding ticket is a ticket granting an authority to get on the transportation means at the current location. 
	But, Sharpe et al. in the analogous art of , teaches wherein in the step c), the validator transmits the validated result to the collection server when it is checked whether the onetime boarding ticket is a ticket granting an authority to get on the transportation means at the current location. (Paragraph(s) 0054, 0056, and 0105-0106)(Sharpe et al. teaches a ticket holder’s device can provide a digital ticket to a validator as he/she boards the vehicle. The validator can then determine if the digital ticket is valid or not. Sharpe et al., further, teaches after the validator has validated the ticket then the indicator can be sent to the server)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., by incorporating the teachings of a validator on a transit vehicle that can validate a rider ticket and once the ticket is validated then the validator will send the results to the server of Sharpe et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent fraudulent or improper use of a transit system by validating a physical token. (Sharpe et al.: Paragraph 0002)
	
	Regarding Claim 24, Reyes et al./Sharpe et al./eFare, teaches all the limitations as applied to Claim 1.
	However, Reyes et al., doesn’t explicitly teach wherein the onetime boarding ticket is limited in use time.
	But, Sharpe et al. in the analogous art of , teaches wherein the onetime boarding ticket is limited in use time. (Paragraph 0122)(Sharpe et al. teaches a physical token may be a limited-use token such as a single-day token and/or single-ride token (i.e., limited in use time). Examiner, respectfully, notes that the token can be a digital token provided to the riders device, see paragraph9s) 0125-0126)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., by incorporating the teachings of a providing a single day digital token to the riders device of Sharpe et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent fraudulent or improper use of a transit system by validating a physical token. (Sharpe et al.: Paragraph 0002)

	Regarding Claim 25, Reyes et al./Sharpe et al./eFare, teaches all the limitations as applied to Claim 1 and wherein the onetime boarding ticket is any one of a QR code ticket, an NFC ticket, and a Bluetooth ticket. (Column 37, Lines 39-51 and 62-67)(Reyes et al. teaches a travelers’ travel information can be provided. Reyes et al., further, teaches the traveler application can output a travelers boarding pass when they are located near the flight gate. Reyes et al., also, teaches this information can be presented at a display of the travelers client device as a quick read code (i.e., QR code ticket))

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (US 10,009,868) in view of Sharpe et al. (US 2019/0058591) and “eFare Expansion in Oregon,” by Oregon Public Transportation Plan, April 24, 2020, (hereinafter eFare), as applied to Claim 1, and further in view of Dixon et al. (US 2012/0254040) and further in view of Davidson (US 2002/0049658).
Regarding Claim 11, Reyes et al./Sharpe et al./eFare, teaches all the limitations as applied Claim 1. 
However, Reyes et al./Sharpe et al., settling, by the collection server, a transportation fare for the mobile terminal according to the validated result in the step c).
	But, eFare in the analogous art of transportation, teaches settling, by the collection server, a transportation fare. (Page 4, “Types of eFare Systems in Oregon); and (Page 11, “…Cloud servers process fare purchases and payments…,)(eFare teaches a touch pass fare payment system that offers fare-payment-as-a-service (i.e., FPaaS). eFare, further, teaches that the system includes a cloud (i.e., server) that is able to process a transportation transaction. eFare, also, teaches that the cloud includes servers that process fare purchases and payments in real-time)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al. and providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., by incorporating the teachings of using a fare-payment-as-a-service system that is able to process transactions via a cloud of eFare, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve rider and provider convenience by providing a more convenient, secure, and cost effective way to pay for a fare. (eFare: Page 4, “eFare systems and Features…,”)
	With respect to the above limitations: while eFare teaches using a cloud server to process a transportation fare using a fare payment as a service system. However, Reyes et al./Sharpe et al./eFare, do not explicitly teach processing a mobile terminal transportation fare after validating the ticket.
	Dixon et al. in the analogous art of transportation, teaches a transportation fare for the mobile terminal. (Paragraph 0104-0106 and 0110)(Dixon et al. teaches the system can determine that a user mobile device has exited a designated stop of the transit vehicle, which, a fare will then be calculated based on the passenger entry and exit location information. Dixon et al., further, teaches that the user can settle the payment of the transit fare, see paragraph 0106. Dixon et al., also, teaches that the central control system can calculate and process the fare, see paragraph 0110)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., and a cloud server that will process a fare transaction using a fare payment as a service of eFare, by incorporating the teachings of a passenger settling a transit fare after the system determines the passenger has exited the vehicle of Dixon et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the accuracy of detecting whether a mobile device is on a transit vehicle. (Dixon et al.: Paragraph 0079)
	With respect to the above limitations: while Dixon et al. teaches a server can process and calculate a transportation fare for a rider. However, Reyes et al./Sharpe et al./eFare/Dixon et al., do not explicitly teach settling a fare after validating an entry ticket.
But, Davidson et al. in the analogous art of tickets, settling, a fare for the according to the validated result in the step c). (Paragraph(s) 0026 and 0028-0029)(Davidson et al. teaches that once a ticket has been validated for entry into an event a buyer’s credit card can be charged. Examiner, respectfully, notes that an administration web page will validate the tickets and then the credit cards are charged, see paragraph(s) 0028-0029)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., a transportation system using fare payment as a service to process transaction via a cloud of eFare, and  a passenger settling a transit fare after the system determines the passenger has exited the vehicle of Dixon et al., by incorporating the teachings of validating a ticket for entry into an event and then charging a buyer’s credit card of Davidson, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order prevent tickets from being unused. (Davidson.: Paragraph 0003)
Claim(s) 5-7 and  15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (US 10,009,868) in view of Sharpe et al. (US 2019/0058591) and  “eFare Expansion in Oregon,” by Oregon Public Transportation Plan, April 24, 2020, (hereinafter eFare), and further in view of Fox et al. (US 2011/00600). 
	Regarding Claim 5, Reyes et al./Sharpe et al./eFare, teaches all the limitations as applied to Claim 2.
	However, Reyes et al., doesn’t explicitly teach after the step c)
checking, by the collection server, the location of the transportation means during movement of the transportation means.
issuing, by the collection server, a onetime get-off ticket, which grants an authority to get off the transportation means at the current location of the transportation means, to the mobile terminal.
transmitting a result of validating, by the validator, the onetime get-off ticket through the short-range communication with the mobile terminal to the collection server. 
receiving, by the collection server, the validated result. 
	But, Sharpe et al. in the analogous art of , teaches after the step c)
issuing, by the collection server, a onetime get-off ticket, which grants an authority to get off the transportation means at the current location of the transportation means, to the mobile terminal. (Paragraph(s) 0125-0126)(Sharpe et al. teaches a rider device can receive a digital token (i.e., onetime get-off ticket), which, the token can be used for exiting the transit station/platform. Examiner, respectfully, notes that the digital token is for a limited use, see paragraph 0122)
transmitting a result of validating, by the validator, the onetime get-off ticket through the short-range communication with the mobile terminal to the collection server.  (Paragraph(s) 0029, 0126, and 0136)(Sharpe et al. teaches the token validator can validate the rider once the rider presents the digital token to the token validator at the exit of the transit station. Sharpe et al., further, teaches after the user presents the token to the validator at the exit the validator will verify the information and after validating it will send the information to the server, see paragraph(s) 0136-0137. The ticket holder’s device will communicate with the validator via Bluetooth and/or NFC, see paragraph 0029)
receiving, by the collection server, the validated result. (Paragraph 0106)(Sharpe et al. teaches that the server will receive the validation indicator each time the validator validates the digital ticket) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., by incorporating the teachings of providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent fraudulent or improper use of a transit system by validating a physical token. (Sharpe et al.: Paragraph 0002)
	With respect to the above limitations: while Sharpe et al. teaches a rider device that can receive a digital token for exiting a transit station, which, the validator will validate the token and send the results to the server. However, Reyes et al./Sharpe et al./eFare, do not explicitly teach checking the location of the transportation means during movement of the transportation means. 
	But, Fox et al. in the analogous art of transportation, teaches checking, by the collection server, the location of the transportation means during movement of the transportation means. (Paragraph 0031)(Fox et al. teaches the sever will continue to monitor the alignment of the GPS signals for the passenger and the vehicle while the passenger is being transported in the vehicle (i.e., during movement). The server is able to detect that the passenger and the vehicle locations are misaligned, which, the server will then record the passenger information (i.e., checking by the collection server the location of the transportation means during movement))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al. and providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., and a transportation system of eFare, by incorporating the teachings of a server monitoring the alignment of the GPS signals of the vehicle and the passenger, which, the server will then identify if the signals are misaligned of Fox et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that a passenger has boarded and/or exited a train. (Fox et al.: Paragraph 0031)

	Claim 6, Reyes et al./Sharpe et al./eFare/Fox et al., teaches all the limitations as applied to Claim 5. 
	However, Reyes et al., doesn’t explicitly teach wherein the onetime get-off ticket is issued corresponding to the onetime boarding ticket
	But, Sharpe et al., wherein the onetime get-off ticket is issued corresponding to the onetime boarding ticket. (Paragraph(s) 0122, 0125, and 0136)(Sharpe et al. teaches a rider can be issued a limited-use token, which, the token can be in the form of a digital token. The digital token can be provided to the riders device, which, the token can be used for entering and exiting the transit station)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., by incorporating the teachings of issuing a digital token to a riders device that can be used for entering and exiting the transit station of Sharpe et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent fraudulent or improper use of a transit system by validating a physical token. (Sharpe et al.: Paragraph 0002)
	Claim 7, Reyes et al./Sharpe et al./eFare/Fox et al., teaches all the limitations as applied to Claim 6. 
	However, Reyes et al., doesn’t explicitly teach wherein a unique number assigned to the onetime boarding ticket is added to the onetime get-off ticket. 
	But, Sharpe et al., wherein a unique number assigned to the onetime boarding ticket is added to the onetime get-off ticket. (Paragraph(s) 0089, 0122, 0125, and 0136)(Sharpe et al. teaches a rider can be issued a limited-use token, which, the token can be in the form of a digital token. The digital token can be provided to the riders device, which, the token can be used for entering and exiting the transit station. Sharpe et al., further, teaches that same digital tickets may not have different barcodes (i.e., unique number assigned to the onetime boarding ticket added to the onetime get-off ticket))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., by incorporating the teachings of issuing a limited use digital token to a riders device that can be used for entering and exiting the transit station, which, the ticket may not have different barcodes of Sharpe et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent fraudulent or improper use of a transit system by validating a physical token. (Sharpe et al.: Paragraph 0002)

	Regarding Claim 15, Reyes et al./Sharpe et al./eFare/Fox et al., teaches all the limitations as applied to Claim 14 and  after the step c)
checking, by the collection server, the location of the transportation means during movement of the transportation means. (See, relevant rejections of Claim(s) 5(a) and 14)
issuing, by the collection server, a onetime get-off ticket, which grants an authority to get off the transportation means at the current location of the transportation means, to the mobile terminal. (See, relevant rejections of Claim(s) 5(b) and 14)
transmitting a result of validating, by the validator, the onetime get-off ticket through the short-range communication with the mobile terminal to the collection server. (See, relevant rejections of Claim(s) 5(c) and 14)
receiving, by the collection server, the validated result. (See, relevant rejections of Claim(s) 5(d) and 14)

	Regarding Claim 16, Reyes et al./Sharpe et al./eFare/Fox et al., teaches all the limitations as applied to Claim 15 and wherein the onetime get-off ticket is issued corresponding to the onetime boarding ticket. (See, relevant rejection(s) of Claim(s) 6 and 15)
	
	Regarding Claim 17, Reyes et al./Sharpe et al./eFare/Fox et al., teaches all the limitations as applied to Claim 16 and wherein a unique number assigned to the onetime boarding ticket is added to the onetime get-off ticket. (See, relevant rejection of Claim(s) 7 and 16)

Claim(s) 8-10, 12, 18-22, and 27-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (US 10,009,868) in view of Sharpe et al. (US 2019/0058591) and “eFare Expansion in Oregon,” by Oregon Public Transportation Plan, April 24, 2020, (hereinafter eFare) and Fox et al. (US 2011/00600),  and further in view of Dixon et al. (US 2012/0254040).
	Regarding Claim 8, Reyes et al./Sharpe et al./eFare/Fox et al., teaches all the limitations as applied to Claim 5 and wherein step d) includes

transmitting, by the mobile terminal, another signal generator ID, which, is identification information of the another signal generator received from the another signal generator, to the collection server.  (Column 9, Lines 1-14)(Reyes et al. teaches that the location engine server is able to receive from the client device information identifying one or more wireless sensor beacons and the identifier information of the client device)
	With respect to the above limitations: while Reyes et al. teaches a location engine server that is able to receiver beacon and device identifier information. However, Reyes et al./Sharpe et al./eFare/Fox et al., do not explicitly teach a mobile terminal receiving signal information during the movement of the transportation means. 
	But, Dixon et al. in the analogous art of transportation, teaches receiving, by the mobile terminal, a signal from another signal generator fixed at a location adjacent to the transportation means during the movement of the transportation means. (Paragraph(s) 0065-0066)(Dixon et al. teaches a transit computer that is able to poll mobile devices, by actively interrogating wireless devices for communication and passively listening for wireless communication. The computer is able to detect mobile device within the boundaries of the wireless detection zone. Dixon, further, teaches that the while the transit vehicle is on route to a different location the computer can poll (i.e., signal) the wireless detection zone to determine which devices are on the train)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., a validator that is able to verify a ticket of eFare, and a server monitoring the alignment of the GPS signals of the vehicle and the passenger, which, the server will then identify if the signals are misaligned of Fox et al., by incorporating the teachings of a transit computer polling mobile devices as the train moves to the next stop for determining which devices are on the train of Dixon et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the accuracy of detecting whether a mobile device is on a transit vehicle. (Dixon et al.: Paragraph 0079)
	Regarding Claim 9, Reyes et al./Sharpe et al./eFare/Fox et al./Dixon et al., teaches all the limitations as applied to Claim 8 and the step d-20, the mobile terminal transmits the location information of the transportation means to the collection server. (Column 2, Lines 28-44); (Column 4, Lines 5-13); and (Column 9, Lines 1-14)(Reyes et al. teaches the location engine server is able to received information from the client device, which, can consist of the location of the client and the identification information of the beacons within the transit station) 

	Regarding Claim 10, Reyes et al./Sharpe et al./eFare/Fox et al./Dixon et al., teaches all the limitations as applied to Claim 9 and wherein the location information is the another signal generator ID. (Column 9, Lines 1-14)(Reyes et al. teaches the location engine server can receive from the client devices information identifying the one or more wireless sensor beacons (i.e., signal generator ID))

	Regarding Claim 12, Reyes et al./Sharpe et al./eFare/Fox et al./Dixon et al., teaches all the limitations as applied to Claim 5. 
	However, Reyes et al./Sharpe et al./eFare/Fox et al., do not explicitly teach settling, by the collection server, a transportation fare for the mobile terminal according to the validated result in the step f).
	But, Dixon et al. in the analogous art of transportation, teaches settling, by the collection server, a transportation fare for the mobile terminal according to the validated result in the step f). (Paragraph 0104-0106 and 0110)(Dixon et al. teaches the system can determine that a user has exited a designated stop of the transit vehicle, which, a fare will then be calculated based on the passenger entry and exit location information. Dixon et al., further, teaches that the user can settle the payment of the transit fare, see paragraph 0106. Dixon et al., also, teaches that the central control system can calculate and process the fare, see paragraph 0110)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., a fare payment as a service system that use a cloud server to process fare transactions, and a transportation system of fox et al., by incorporating the teachings of a passenger settling a transit fare after the system determines the passenger has exited the vehicle of Dixon et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the accuracy of detecting whether a mobile device is on a transit vehicle. (Dixon et al.: Paragraph 0079)

	Regarding Claim 18, Reyes et al./Sharpe et al./eFare/Fox et al./Dixon et al., teaches all the limitations as applied to Claim 15 and wherein step d) includes
receiving, by the mobile terminal, a signal from the signal generator fixed at a location adjacent to the transportation means during the movement of the transportation means. (See, relevant rejection(s) of Claim(s) 8(a) and 15)
transmitting, by the mobile terminal, the signal generator ID received from the signal generator, to the collection server together with the location information of the transportation means. (See, relevant rejection(s) of Claim(s) 8(b) and 15)
	
	Regarding Claim 19, Reyes et al./Sharpe et al./eFare/Fox et./Dixon et al., teaches all the limitations as applied to Claim 18.
	But, Reyes et al./Sharpe et al./eFare, do not explicitly teach wherein the location information of the transportation means includes the location of the mobile terminal calculated by a GPS device of the mobile terminal. 
	But, Fox et al. in the analogous art of transportation, teaches wherein the location information of the transportation means includes the location of the mobile terminal calculated by a GPS device of the mobile terminal. (Paragraph 0029)(Fox et al. teaches a passenger mobile device can include a GPS unit, which, will provide location information to the server and the server can monitor the relative position of the passenger to the passenger vehicle)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al. and providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., and a eFare transportation system of eFare, by incorporating the teachings of a server monitoring the location information of the passenger using the GPS unit on the passenger mobile device of Fox et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that a passenger has boarded and/or exited a train. (Fox et al.: Paragraph 0031)

	Regarding Claim 20, Reyes et al./Sharpe et al./eFare/Fox et al./Dixon et al., teaches all the limitations as applied to Claim 18 and wherein the signal from the signal generator includes the location information of the transportation means. (See, relevant rejection(s) of Claim(s) 9 and 18)

	Regarding Claim 21, Reyes et al./Sharpe et al./eFare/Fox et al./Dixon et al., teaches all the limitations as applied to Claim 20.
	However, Reyes et al./Sharpe et al/eFare, do not explicitly teach wherein the location information of the transportation means includes at least one of a stop ID adjacent to the transportation means and a location calculated by the GPS device of the transportation means. 
	But, Fox et al. in the analogous art of , teaches wherein the location information of the transportation means includes at least one of a stop ID adjacent to the transportation means and a location calculated by the GPS device of the transportation means. (Paragraph 0026)(Fox et al. teaches a base station is GPS enabled, which, includes a GPS tracking unit configured to provide a GPS signal and detect location data for the vehicle, which, can be communicated to the server)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., and a eFare transportation system of eFare, by incorporating the teachings of a server monitoring the location information of the base station using the GPS tracking unit on the base station of Fox et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that a passenger has boarded and/or exited a train. (Fox et al.: Paragraph 0031)

	Regarding Claim 22, Reyes et al./Sharpe et al./eFare/Fox et al./Dixon et al., teaches all the limitations as applied to Claim 15 and settling, by the collection server, a transportation fare for the mobile terminal according to the validated result in the step f). (See, relevant rejection(s) of Claim(s) 12 and 15)

	Regarding Claim 27, Reyes et al., teaches a method for collecting a transportation fare performed by a collection server that communicates with a user mobile terminal and a validator provided for transportation means used by a user, the method for collecting a transportation fare comprising: 
checking, by the collection server, whether the mobile terminal is located adjacent to the transportation means within a predetermined distance. (Column 2, Lines 36-55); (Column 9, Lines 1-6); and (Column 25, Lines 55-64)(Reyes et al. teaches a location engine (i.e., collection server) can determine (i.e., checking) that a client device  associated with the client device identifier is within the threshold proximity (i.e., adjacent) of the identified wireless sensor beacon. The location engine will then determine an action for the client device to perform, see Column 25, Lines 55-64. Reyes et al., further, teaches that a proximity detection system includes one or more sensor beacons, which, the beacons can be included in any event setting such as an airport or train station, see Column 2, Lines 36-55. Examiner, respectfully, notes that the location engine includes one or more servers, see Column 9, Lines 1-6)
the step a) including 
a-1) receiving, by the mobile terminal, a signal from a signal generator fixed at a location adjacent to the transportation means. (Column 10, Lines 26-46)(Reyes et al. teaches that a client device (i.e., mobile terminal) can detect the presence of one or more wireless sensor beacons by detecting a ping broadcast by the wireless sensor beacons. Examiner, respectfully, notes that the location can be for an airport or train station, see Column 2, Lines 38-44)
a-2) transmitting, by the mobile terminal, signal generator ID, which is identification information of the signal generator received form the signal generator, to the collection server and 
issuing, by the collection server, a onetime boarding ticket, which grants an authority to get on the transportation means at a current location of the mobile terminal, to the mobile terminal by checking that the mobile terminal is located adjacent to the transportation means in step a). (Column 2, Lines 36-55); (Column 25, Lines 55-64); (Column 26, Lines 11-16 and 18-24); and (Column 37, Lines 43-67)(Reyes et al. teaches a location engine (i.e., collection server) can determine (i.e., checking) that a client device  associated with the client device identifier is within the threshold proximity (i.e., adjacent) of the identified wireless sensor beacon. The location engine will then determine an action for the client device to perform, see Column 25, Lines 55-64. The location engine will then transmit the information to the mobile device based on the device proximity. Reyes et al., also, teaches that the proximity detection system can provide location based services relating to the travelers’ travel plans such that when the system detects the user is near a security checkpoint or flight gate a boarding pass will be provided to the users’ mobile device in a the format of a scannable barcode or quick read code, see Column 37, Lines 43-67)





d-2) transmitting, by the mobile terminal, another signal generator ID, which is identification information of the another signal generator received from the another signal generator, to the collection server, and client device information identifying one or more wireless sensor beacons and the identifier information of the client device)





	With respect to the above limitations: while Reyes et al. teaches a location engine server that is able to determine if a client mobile device proximately located near a beacon and/or transit station and then issuing a boarding pass in the form of a scannable code to the client mobile device. However, Reyes et al., doesn’t explicitly teach transmitting the validation results to a server, which, the server will check the location while the transportation means is traveling. Reyes et al., also, doesn’t explicitly teach a mobile receiving a signal from another signal generator and transmitting a location of the transit vehicle. Reyes et al., further, doesn’t explicitly teach issuing a onetime get off ticket and validate that ticket, which, the validation results will be provided to the server. Reyes et al., also, doesn’t explicitly teach a server that will collect a payment using a fare payment as a service system.
	But, Sharpe et al. in the analogous art of transportation, teaches 
transmitting a result of validating, by the validator, the onetime boarding ticket through short-range communication with the mobile terminal to the collection server. (Paragraph(s) 0029, 0104-0105, 0126)(Sharpe et al. teaches that the ticket holder’s device may provide the digital ticket to a validator, which, the validator will validate the digital ticket to determine whether the digital ticket is valid or not valid. Sharpe et al., further, teaches that the ticket holder’s device may transmit data to a validator. Sharpe et al., also, teaches that the transmitter of the ticket holder’s device and the receiver of the validator may be based on Bluetooth and/or near-filed communication (NFC) communication (i.e., short-range communication). Sharpe et al., also, teaches that the validator may provide the server with a validation indicator that the digital ticket has been validated. Examiner, respectfully, notes that after the server has generated a digital ticket the ticket server will provide the digital ticket and the ticket server signature to the ticket holder’s device (i.e., issuing, by the collection server a onetime boarding ticket, which, grants an authority to get on the transportation means), paragraph 0079) 
receiving, by the collection server, the validated result. (Paragraph 0105)(Sharpe et al. teaches that the validator can provide the ticket server (i.e., collection server) an indicator that the digital ticket has been validated (i.e., validated result) at the validator)
issuing, by the collection server, a onetime get-off ticket configured to grant an authority to get off the transportation means at the current location of the transportation means to the mobile terminal and to correspond to the onetime boarding ticket. (Paragraph(s) 0125-0126)(Sharpe et al. teaches a rider device can receive a digital token (i.e., onetime get-off ticket), which, the token can be used for exiting the transit station/platform. Examiner, respectfully, notes that the digital token is for a limited use, see paragraph 0122)
transmitting a result of validating, by the validator, the onetime get-off ticket through the short-range communication with the mobile terminal to the collection server. (Paragraph(s) 0029, 0126, and 0136)(Sharpe et al. teaches the token validator can validate the rider once the rider presents the digital token to the token validator at the exit of the transit station. Sharpe et al., further, teaches after the user presents the token to the validator at the exit the validator will verify the information and after validating it will send the information to the server, see paragraph(s) 016-0137. The ticket holder’s device will communicate with the validator via Bluetooth and/or NFC, see paragraph 0029. )
receiving, by the collection server, the validated result. (Paragraph 0106)(Sharpe et al. teaches that the server will receive the validation indicator each time the validator validates the digital ticket)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., by incorporating the teachings of providing a ticket to a mobile device of a user, which, a validator will validate the mobile ticket(s) and send those results to a server of Sharpe et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent fraudulent or improper use of a transit system by validating a physical token. (Sharpe et al.: Paragraph 0002)
	With respect to the above limitations: while Sharpe et al. teaches issuing a boarding ticket for entering and exiting the transit station, which, the validator will validate the tickets and provide the results to a server. However, Reyes et al./Sharpe et al., doesn’t explicitly teach the server will check the location while the transportation means is traveling. Reyes et al./Sharpe et al., also, doesn’t explicitly teach a mobile receiving a signal from another signal generator and settling the fare.
	But, Fox et al. in the analogous art of , teaches
checking, by the collection server, the location of the transportation means during movement of the transportation means. (Paragraph 0031)(Fox et al. teaches the sever will continue to monitor the alignment of the GPS signals for the passenger and the vehicle while the passenger is being transported in the vehicle (i.e., during movement). The server is able to detect that the passenger and the vehicle locations are misaligned, which, the server will then record the passenger information (i.e., checking by the collection server the location of the transportation means during movement))
the location information including at least one of the location of the mobile terminal calculated by a GPS device of the mobile terminal, a stop ID adjacent of the transportation means, and a location calculated by a GPS device of the transportation means (Paragraph 0029)(Fox et al. teaches a passenger mobile device can include a GPS unit, which, will provide location information to the server and the server can monitor the relative position of the passenger to the passenger vehicle)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al. and providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., by incorporating the teachings of a server monitoring the alignment of the GPS signals of the vehicle and the passenger, which, the server will then identify if the signals are misaligned of Fox et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that a passenger has boarded and/or exited a train. (Fox et al.: Paragraph 0031)
	With respect to the above limitations: while Fox et al. teaches a server will monitor the alignment of the GPS signals of the vehicle and the passenger, which, the sever will identify if the signals are misaligned. However, Reyes et al./Sharpe et al./Fox et al., do not teach a mobile receiving a signal from another signal generator and settling the fare.
	But, Dixon et al. in the analogous art of , teaches
d-1) receiving, by the mobile terminal, a signal from another signal generator fixed at a location adjacent to the transportation means during the movement of the transportation means. (Paragraph(s) 0065-0066)(Dixon et al. teaches a transit computer that is able to poll mobile devices, by actively interrogating wireless devices for communication and passively listening for wireless communication. The computer is able to detect mobile device within the boundaries of the wireless detection zone. Dixon, further, teaches that the while the transit vehicle is on route to a different location the computer can poll the wireless detection zone to determine which devices are on the train)
transmitting location information of the transportation means together. (Paragraph 0067)(Dixon et al. teaches that the transit vehicle computer can also transmit related information such as the location/direction of the transit vehicle)
settling, by the collection server, a transportation fare for the mobile terminal according to the validated result in the step f). (Paragraph 0104-0106)(Dixon et al. teaches the system can determine that a user has exited a designated stop of the transit vehicle, which, a fare will then be calculated based on the passenger entry and exit location information. Dixon et al., further, teaches that the user can settle the payment of the transit fare, see paragraph 0106. Dixon et al., also, teaches that the central control system can calculate and process the fare, see paragraph 0110)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., and a server monitoring the alignment of the GPS signals of the vehicle and the passenger, which, the server will then identify if the signals are misaligned of Fox et al., by incorporating the teachings of a passenger settling a transit fare after the system determines the passenger has exited the vehicle of Dixon et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the accuracy of detecting whether a mobile device is on a transit vehicle. (Dixon et al.: Paragraph 0079)
	With respect to the above limitations: while Dixon et al. teaches a server that will collect a fare payment and settle those transactions. However, Reyes et al./Sharpe et al./Fox et al./Dixon et al., do not teach a server using a fare payment as a service.
	But, eFare in the analogous art of transportation, teaches through a fare payment as a service (FPaaS) system. (Page 4, “Types of eFare Systems in Oregon); and (Page 11, “…Cloud servers process fare purchases and payments…,)(eFare teaches a touch pass fare payment system that offers fare-payment-as-a-service (i.e., FPaaS).eFare, further, teaches that the system includes transaction processing in the cloud (i.e., server). eFare, also, teaches that the cloud servers process fare purchases and payments in real-time)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., a server monitoring the alignment of the GPS signals of the vehicle and the passenger, which, the server will then identify if the signals are misaligned of Fox et al., and a passenger settling a transit fare after the system determines the passenger has exited the vehicle of Dixon et al., by incorporating the teachings of using a fare-payment-as-a-service system that is able to process transactions via a cloud of eFare, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to improve rider and provider convenience by providing a more convenient, secure, and cost effective way to pay for a fare. (eFare: Page 4, “eFare systems and Features…,”)

	Regarding Claim 28, Reyes et al., teaches a method for collecting a transportation fare performed by a collection server that communicates with a user mobile terminal and a validator provided for transportation means used by a user, the method for collecting a transportation fare comprising: 
checking, by the collection server, whether the mobile terminal is located adjacent to the transportation means within a predetermined distance. (Column 2, Lines 36-55); (Column 9, Lines 1-6); and (Column 25, Lines 55-64)(Reyes et al. teaches a location engine (i.e., collection server) can determine (i.e., checking) that a client device  associated with the client device identifier is within the threshold proximity (i.e., adjacent) of the identified wireless sensor beacon. The location engine will then determine an action for the client device to perform, see Column 25, Lines 55-64. Reyes et al., further, teaches that a proximity detection system includes one or more sensor beacons, which, the beacons can be included in any event setting such as an airport or train station, see Column 2, Lines 36-55. Examiner, respectfully, notes that the location engine includes one or more servers, see Column 9, Lines 1-6)
the step a) including 
a-1) receiving, by the mobile terminal, a signal from a signal generator provided in the transportation means. (Column 10, Lines 26-46)(Reyes et al. teaches that a client device (i.e., mobile terminal) can detect the presence of one or more wireless sensor beacons by detecting a ping broadcast by the wireless sensor beacons. Examiner, respectfully, notes that the location can be for an airport or train station, see Column 2, Lines 38-44)
a-2) transmitting, by the mobile terminal, a signal generator ID, which is identification information of the signal generator received from the signal generator, to the collection server together with the location information of the transportation means and the location information including at least one of a stop ID adjacent to the transportation means, a location of the mobile terminal, and a location calculated by a GPS device of the transportation means. (Column 9, Lines 1-14); and (Column 25, Lines 10-32)(Reyes et al. teaches the location engine (i.e., collection server) can receive information from a client device that includes the identifier of the client device and the identifier that identifies a wireless sensor beacon (i.e., signal generator ID). The location engine is able to compute the proximity location information. Reyes et al., also, teaches that a server is able to track the location of the client device and other client device over time (i.e., location of the mobile terminal))
issuing, by the collection server, a onetime boarding ticket, which grants an authority to get on the transportation means at a current location of the mobile terminal, to the mobile terminal by checking that the mobile terminal is located adjacent to the transportation means in step a). (Column 2, Lines 36-55); (Column 25, Lines 55-64); (Column 26, Lines 11-16 and 18-24); and (Column 37, Lines 43-67)(Reyes et al. teaches a location engine (i.e., collection server) can determine (i.e., checking) that a client device  associated with the client device identifier is within the threshold proximity (i.e., adjacent) of the identified wireless sensor beacon. The location engine will then determine an action for the client device to perform, see Column 25, Lines 55-64. The location engine will then transmit the information to the mobile device based on the device proximity. Reyes et al., also, teaches that the proximity detection system can provide location based services relating to the travelers’ travel plans such that when the system detects the user is near a security checkpoint or flight gate a boarding pass will be provided to the users’ mobile device in a the format of a scannable barcode or quick read code, see Column 37, Lines 43-67)





d-2) transmitting, by the mobile terminal, the signal generator ID received from the signal generator, to the collection server together with the location information of the transportation means, 


.


	With respect to the above limitations: while Reyes et al. teaches a location engine server that is able to determine if a client mobile device proximately located near a beacon and/or transit station and then issuing a boarding pass in the form of a scannable code to the client mobile device. However, Reyes et al., doesn’t explicitly teach transmitting the validation results to a server, which, the server will check the location while the transportation means is traveling. Reyes et al., also, doesn’t explicitly teach a mobile receiving a signal from another signal generator. Reyes et al., further, doesn’t explicitly teach issuing a onetime get off ticket and validate that ticket, which, the validation results will be provided to the server for determining/settling a fare.
	But, Sharpe et al. in the analogous art of , teaches 
transmitting a result of validating, by the validator, the onetime boarding ticket through short-range communication with the mobile terminal to the collection server. (Paragraph(s) 0029, 0104-0105, and 0126)(Sharpe et al. teaches that the ticket holder’s device may provide the digital ticket to a validator, which, the validator will validate the digital ticket to determine whether the digital ticket is valid or not valid. Sharpe et al., further, teaches that the ticket holder’s device may transmit data to a validator. Sharpe et al., also, teaches that the transmitter of the ticket holder’s device and the receiver of the validator may be based on Bluetooth and/or near-filed communication (NFC) communication (i.e., short-range communication). Sharpe et al., also, teaches that the validator may provide the server with a validation indicator that the digital ticket has been validated. Examiner, respectfully, notes that after the server has generated a digital ticket the ticket server will provide the digital ticket and the ticket server signature to the ticket holder’s device (i.e., issuing, by the collection server a onetime boarding ticket, which, grants an authority to get on the transportation means), paragraph 0079) 
receiving, by the collection server, the validated result. (Paragraph 0105)(Sharpe et al. teaches that the validator can provide the ticket server (i.e., collection server) an indicator that the digital ticket has been validated (i.e., validated result) at the validator)
issuing, by the collection server, a onetime get-off ticket configured to grant an authority to get off the transportation means at the current location of the transportation means to the mobile terminal and to correspond to the onetime boarding ticket. (Paragraph(s) 0125-0126)(Sharpe et al. teaches a rider device can receive a digital token (i.e., onetime get-off ticket), which, the token can be used for exiting the transit station/platform. Examiner, respectfully, notes that the digital token is for a limited use, see paragraph 0122)
transmitting a result of validating, by the validator, the onetime get-off ticket through the short-range communication with the mobile terminal to the collection server. (Paragraph(s) 0029, 0126, and 0136)(Sharpe et al. teaches the token validator can validate the rider once the rider presents the digital token to the token validator at the exit of the transit station. Sharpe et al., further, teaches after the user presents the token to the validator at the exit the validator will verify the information and after validating it will send the information to the server, see paragraph(s) 016-0137. The ticket holder’s device will communicate with the validator via Bluetooth and/or NFC, see paragraph 0029. )
receiving, by the collection server, the validated result. (Paragraph 0106)(Sharpe et al. teaches that the server will receive the validation indicator each time the validator validates the digital ticket)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al. and providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., by incorporating the teachings of a server monitoring the alignment of the GPS signals of the vehicle and the passenger, which, the server will then identify if the signals are misaligned of Fox et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that a passenger has boarded and/or exited a train. (Fox et al.: Paragraph 0031)
	With respect to the above limitations: while Fox et al. teaches a server will monitor the alignment of the GPS signals of the vehicle and the passenger, which, the sever will identify if the signals are misaligned. However, Reyes et al./Sharpe et al./Fox et al., do not teach a mobile receiving a signal from another signal generator and settling the fare.
	But, Fox et al. in the analogous art of transportation, teaches 
checking by the collection server, the location of the transportation means during movement of the transportation means. (Paragraph 0031)(Fox et al. teaches the sever will continue to monitor the alignment of the GPS signals for the passenger and the vehicle while the passenger is being transported in the vehicle (i.e., during movement). The server is able to detect that the passenger and the vehicle locations are misaligned, which, the server will then record the passenger information (i.e., checking by the collection server the location of the transportation means during movement)
the location information including at least one of the location of the mobile terminal calculated by a GPS device of the mobile terminal, a stop ID adjacent of the transportation means, and a location calculated by a GPS device of the transportation means (Paragraph 0029)(Fox et al. teaches a passenger mobile device can include a GPS unit, which, will provide location information to the server and the server can monitor the relative position of the passenger to the passenger vehicle)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., by incorporating the teachings of providing a ticket to a mobile device of a user, which, a validator will validate the mobile ticket(s) and send those results to a server of Sharpe et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent fraudulent or improper use of a transit system by validating a physical token. (Sharpe et al.: Paragraph 0002)
	With respect to the above limitations: while Sharpe et al. teaches issuing a boarding ticket for entering and exiting the transit station, which, the validator will validate the tickets and provide the results to a server. However, Reyes et al./Sharpe et al., doesn’t explicitly teach the server will check the location while the transportation means is traveling. Reyes et al./Sharpe et al./Fox et al., also, doesn’t explicitly teach a mobile receiving a signal from another signal generator and settling the fare.
	But, Dixon et al. in the analogous art of transportation, teaches 
d-1) receiving, by the mobile terminal, a signal form the signal generator provided in the transportation means during the movement of the transportation means. (Paragraph(s) 0065-0066)(Dixon et al. teaches a transit computer that is able to poll mobile devices, by actively interrogating wireless devices for communication and passively listening for wireless communication. The computer is able to detect mobile device within the boundaries of the wireless detection zone. Dixon, further, teaches that the while the transit vehicle is on route to a different location the computer can poll the wireless detection zone to determine which devices are on the train)
settling, by the collection server, a transportation fare forth mobile terminal according to the validated result in the step f). (Paragraph 0104-0106 and 0110)(Dixon et al. teaches the system can determine that a user has exited a designated stop of the transit vehicle, which, a fare will then be calculated based on the passenger entry and exit location information. Dixon et al., further, teaches that the user can settle the payment of the transit fare, see paragraph 0106. Dixon et al., also, teaches that the central control system can calculate and process the fare, see paragraph 0110)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., and a server monitoring the alignment of the GPS signals of the vehicle and the passenger, which, the server will then identify if the signals are misaligned of Fox et al., by incorporating the teachings of a passenger settling a transit fare after the system determines the passenger has exited the vehicle of Dixon et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the accuracy of detecting whether a mobile device is on a transit vehicle. (Dixon et al.: Paragraph 0079)
	With respect to the above limitations: while Dixon et al. teaches using a server to settle a transportation payment. However, Reyes et al./Sharpe et al., and Fox et al., do not explicitly teach a server will use a fare payment as a service system. 
	But, eFare in the analogous art of transportation, teaches through a fare payment as a service (FPaaS) system. (Page 4, “Types of eFare Systems in Oregon); and (Page 11, “…Cloud servers process fare purchases and payments…,)(eFare teaches a touch pass fare payment system that offers fare-payment-as-a-service (i.e., FPaaS).eFare, further, teaches that the system includes transaction processing in the cloud (i.e., server). eFare, also, teaches that the cloud servers process fare purchases and payments in real-time)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., a server monitoring the alignment of the GPS signals of the vehicle and the passenger, which, the server will then identify if the signals are misaligned of Fox et al., and a passenger settling a transit fare after the system determines the passenger has exited the vehicle of Dixon et al., by incorporating the teachings using a fare-payment-as-a-service system that is able to process transactions via a cloud of eFare, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve rider and provider convenience by providing a more convenient, secure, and cost effective way to pay for a fare. (eFare: Page 4, “eFare systems and Features…,”)
 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (US 10,009,868) in view of Sharpe et al. (US 2019/0058591) and “eFare Expansion in Oregon,” by Oregon Public Transportation Plan, April 24, 2020, (hereinafter eFare), as applied to Claim 1, and further in view of Scarborough (US 2015/0120341).
Regarding Claim 26, Reyes et al./Sharpe et al./eFare, teaches all the limitations as applied to Claim 1.
However, Reyes et al./Sharpe et al./eFare, do not explicitly teach wherein the onetime boarding ticket is issued reflecting a past boarding history of the user of the mobile terminal. 
But, Scarborough in the analogous art of tickets, teaches wherein the onetime boarding ticket is issued reflecting a past boarding history of the user of the mobile terminal. (Paragraph(s) 0055-0056)(Scarborough teaches a user can be pre-issued a ticket. The system may be used to distribute a pre-issued ticket to the user based on historical information. Examiner, respectfully, notes that the pre-issued tickets can be electronic tickets, see paragraph 0027)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a proximity detection system for determining the location of a mobile device to a transportation service and providing a boarding ticket to the user’s mobile device of Reyes et al., providing a ticket to a mobile device of a user, which, a validator will validate the get off digital token mobile ticket and send those results to a server of Sharpe et al., and a eFare transportation system of eFare, by incorporating the teachings of providing digital tickets to user based on historical information of Scarborough, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent delay to an event by efficiently filling up an event. (Scarborough: Paragraph 0077)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Bangor Transit Study Task 8: Final Report”, by Stantec, April 13, 2020 (hereinafter Bangor). Bangor teaches a mobile fare payment as a service. The system can take the form of applications connected to NFC transmitters and are validated either by the driver or an on-board validation device. The back-end system is often a cloud-based third-party hosted solution  that provides a web-based interface for managing transactions and/or fares transportation fare.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628